UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROY STEVE DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-89-407-A, CA-97-448-AM)


Submitted:   July 30, 1998                 Decided:   August 14, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Steve Davis, Appellant Pro Se.   Christopher Louis Cardani,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we grant Appellant’s “Motion for

Consideration” of his informal brief, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court. United States v. Davis, Nos. CR-89-407-A; CA-97-448-AM (E.D.

Va. Apr. 9 and Sept. 17, 1997). Because the claims were not

presented in the district court, we deny Appellant’s motion to

supplement the record. We deny Appellant’s motions for appointment

of counsel and for oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2